890 F.2d 1250
281 U.S.App.D.C. 445
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James O.E. NORELL, et al., Appellants,v.LEGAL SERVICES CORPORATION, Appellee.
No. 89-7064.
United States Court of Appeals, District of Columbia Circuit.
Dec. 8, 1989.

Before MIKVA, SILBERMAN AND D.H. GINSBURG, Circuit Judges.
JUDGMENT
per Curiam.


1
This case was considered on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.  The issues have been accorded full consideration by the court and occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).


2
We affirm the decision of the district court dismissing this suit to compel the Legal Services Corporation ("LSC") to enroll appellants in the federal retirement plan and federal health and life insurance programs.  Congress provided that LSC personnel are considered federal employees for the purpose of receiving these federal benefits (42 U.S.C. Sec. 2996d(f) (1982)) and that these programs would be administered by the Office of Personnel Management ("OPM") (5 U.S.C. Sec. 1101).  OPM has the authority to order a federal agency to enroll its employees in the retirement or insurance funds.  5 U.S.C. Sec. 8347(a).  We find no support for appellants' claim that OPM could not order LSC to enroll them in these programs merely because LSC is a private corporation.  Requiring that OPM treat LSC personnel as federal employees under Sec. 2996d(f) for benefit purposes, also requires that OPM treat LSC as a federal agency for the same limited purposes.  We affirm dismissal of the insurance benefit claims because appellants did not exhaust their administrative claims through OPM.  We also affirm dismissal of appellants' claims for retirement benefits for lack of jurisdiction because appellants may only obtain review of these claims in the Federal Circuit.


3
ORDERED and ADJUDGED that the order of the district court be affirmed.  It is


4
FURTHER ORDERED, by the Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15(b)(2).